DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible
for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has
been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37
CFR 1.114. Applicant's submission filed on 01/26/22 has been entered.

Response to Amendment
3.	As per Applicant’s instruction as filed on 12/01/21, claim 1 has been amended, and claims 6-8, 10, and 16-40 have been canceled.

Response to Remarks
4.	Applicant’s remarks with respect to currently pending amended claims as filed on 12/01/21 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection. 
Furthermore, in response to Applicant's remarks against the references individually, one cannot show nonobviousness by attacking references individually, where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed.Cir. 1986).
In this case, please refer to the following new ground(s) of rejection for a detailed discussion. 
As per Applicant’s argument regarding “silicon”, it is to be noted that Maryfield et al teaches an optical receiver comprising an imaging lens a (first) material (silicon) as discussed below. Furthermore, Johnson Jr. teaches, wherein at least one of the plurality of layers consists/contains essentially/basically of a first material (silicon dioxide), which is substantially similar to the recited “silicon”. The Examiner concedes that silicon dioxide is not essentially/basically same as “silicon”, but nevertheless, Hendrix et al teaches optical  at least one of a plurality of layers consists/contains essentially/basically of the (first) material (“silicon”).
As per Applicant’s argument regarding Johnson teaching away from using the materials, the Applicant is respectfully reminded that all remarks against the references individually (such as Johnson et al), one cannot show nonobviousness by attacking references individually, where the rejections are based on combinations of references.
As per Applicant’s argument regarding Blum et al, the Blum et al simply discloses an imaging lens for use with an operational waveband, the imaging lens comprising: 
a first surface and a second surface, at least one of the first and second surfaces having optical power as discussed below as broadly claimed.
As per Applicant’s argument regarding Hall and Johnson teaching away from their combination, the Examiner disagrees in that all remarks against the references individually (such as Hall and/or Johnson), one cannot show nonobviousness by attacking references individually, where the rejections are based on combinations of references.
As per Applicant’s argument regarding “reasonable expectation of success”, it is Examiner's ultimate responsibility/duty to reject a claim (a 103 rejection) based on a technically reasonable expectation/rational to determine if it would have been obvious to one of skill in the art having the primary reference to incorporate/combine supporting reference(s) teaching(s) to arrive at the lacking/missing claim feature(s), and certainly not based on an assertion that a combination of A primary reference in view of B supporting reference would become incompatible, not operational, or inadequate.
Furthermore, the patent Office does not test any inventions/features (under a 103 rejection) to see if the (combination of references) test(s) yield the satisfying operational results or not. 
As per Applicant’s argument regarding “design preference”, the Examiner basically maintains that Hall teaches optical lens system comprising a lens performance characteristic including transmitting wavelengths in an operational waveband over any subset of 8 to 12 um wavelength band (substantially close to a subset of 7.5-13.5 um) wherein the lens elements are infrared transmittable, and applicable to military, optics, and IR technology as discussed below. In other words, knowing Hall’s teachings, one of skill in the art could readily/easily change transmitting wavelengths in an operational waveband over any subset of 8 to 12 um wavelength band to a subset of 7.5-13.5 um as a matter of simple design change/preference.
Note: Applicant is respectfully invited to contact the Examiner (e.g., phone interview) in order to advance prosecution on this case.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


6.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-3, 9, 11-15, 41-42, and 44-49 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Blum et al (2011/0235186 A1) in view of Svec et al (2007/0008455 A1), Miller et al (2004/0257563 A1), Johnson Jr. (5,646,781), Bickel (4,296,995), Hall (5,282,083), Hendrix et al (2014/0014838 A1), and Maryfield et al (2012/0241891 A1).
Regarding claim 1, Blum et al discloses an imaging lens for use with an operational waveband over any subset of 7.5-13.5 um, the imaging lens comprising: 
a first surface and a second surface, at least one of the first and second surfaces having optical power (Fig. 3, para. [0088]).
            Blum et al does not seem to particularly/explicitly disclose: 
wherein the first and second surfaces transmit wavelengths in a short and mid wave infrared region including between 1.1 to 5 um, and wavelengths in the operational waveband over any subset of 7.5-13.5 um; and
	        a short wave cut interference (obstructing/blocking) filter on one of the first and second surfaces, the short wave cut interference (obstructing/blocking) filter blocking wavelengths in a short and mid wave infrared region including between 1.1 to 5 um, and transmitting wavelengths in the operational waveband over any subset of 7.5-13.5 um, 
the short wave cut interference (obstructing/blocking) filter including a plurality of layers, wherein at least one of the plurality of layers consists/contains essentially/basically of a first material and has the same transmissivity and blocking as the first material in the short and mid wave infrared region and the region of 7.5-13.5 um,
at least another of the plurality of layers consists/contains essentially/basically of a second material and has the same transmissivity and blocking as the second material in the short and mid wave infrared region and the region of 7.5-13.5 um, and 
at least yet another of the plurality of layers consists/contains essentially/basically of a third material and has the same transmissivity and blocking as the third material in the short and mid wave infrared region and the region of 7.5-13.5 um, 
the first to third materials being different from each other, each of the first to third material being one of zinc sulfide (ZnS), yttrium fluoride (YFfi, silicon (Si), zinc selenide (ZnSe), ytterbium fluoride (YbF3), and germanium (Ge).
	      However, Svec et al teaches a tunable optical interference (obstructing/blocking) filter comprising a specific narrow band of frequencies to block those wavelengths, wherein these filters can operate from visible light through short wave infrared bands/region (para. [0013]), and the tunable optical interference (obstructing/blocking) filter blocks light wavelengths in a short wavelengths region, thereby selectively attenuating narrowband in an imaging system (Fig. 3B; paras. [0042]), [0017]).
Furthermore, Miller et al teaches a short wave cut interference (obstructing/blocking) filter (order sorting filter) blocking wavelengths in a short and mid wave infrared region (in a long wave mode) so that the filter transmits wavelengths in the operational waveband such as the short and mid-wave infrared wavelength band and/or a long-wave infrared wavelength band without the need for a separate focal plane (abs.; para. [0015]).
Moreover, Johnson Jr. teaches optical filters comprising filtering (>700 nm)(col. 1, lines 46-48), and an optical filter which is sensitive well into the infrared region of the spectrum, wherein the corresponding spectrum transmitted by the optical filter as a function of wavelength is shown in Fig. 7, wherein the Fig. 7 spectrum graph illustrates blocking wavelengths in a short wave (0-380 nm) and mid wave (480-500 nm and 580-600 nm) (substantially close to a range of 1.1 to 5 um) infrared region (col. 5, lines 60-67; Table 2), wherein the optical filter includes the plurality of layers, 
wherein at least one of the plurality of layers consists/contains essentially/basically of a first material (silicon dioxide) at least another of the plurality of layers consists/contains essentially/basically of a second material (zinc sulfide), and at least yet another of the plurality of layers consists/contains essentially/basically of a third material (zinc selenide), the first to third materials being different from each other, each of the first to third material being one of zinc sulfide (ZnS), yttrium fluoride (YFfi, at least part silicon (Si), zinc selenide (ZnSe), ytterbium fluoride (YbF3), and germanium (Ge), 
wherein the first, second, and third materials are transparent in the visible region, have transmissive characteristics, and capable of forming reflection/blocking and transmission regions that enhance images (col. 3, lines 41-60), and
the optical filter is disposed in relation to the source and the detector to block a substantial portion of any undesirable electromagnetic radiation emitted by the source and transmit a relatively substantial portion of the desirable wavelengths of light emitted by the source so that an enhanced image is formed (col. 1, lines 37-61; col. 2, lines 17-26);
whereby any combination of above layers (transmissive materials) are capable of achieving such desired physical properties just as long as the optical filter provides/yields the enhanced image (Fig. 2; col. 3, lines 41-60; col. 7, lines 1-14).
Furthermore, Hendrix et al teaches optical filter and sensor system comprising at least one of a plurality of layers consists/contains essentially/basically of a (first) material (silicon), in order to provide an apparatus for filtering electromagnetic radiation that allows the radiation of interest to pass substantially unhindered (abs.; para. [0011]). 
As an additional support, Maryfield et al teaches an optical receiver comprising an imaging lens a (first) material (silicon), in order to provide increased field of view (abs.; col. 5, see claim 2).
Moreover, Bickel teaches optical beam splitter comprising coatings/filters employed to reflect/block wavelengths greater than 1 um region (which would include an infrared region between 1.1 to 5 um), in order to enable selective coupling of the beam (col. 5, lines 23-35; col. 1, lines 43-48).
Moreover, Hall teaches optical lens system comprising a lens performance characteristic including transmitting wavelengths in an operational waveband over any subset of 8 to 12 um wavelength band (substantially close to a subset of 7.5-13.5 um)  wherein the lens elements are infrared transmittable, and applicable to military, optics, and IR technology (abs.; col. 5, lines 25-38).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing an imaging lens for use with an operational waveband as taught by Blum et al to incorporate/combine Svec et al, Bickel, Hall, and Miller et al’s teachings as above so that, 
Blum et al’s first and second surfaces transmit wavelengths in the short and mid wave infrared region including between 1.1 to 5 um, and wavelengths in the operational waveband over any subset of 7.5-13.5 um, and the short wave cut interference (blocking) filter (such as the tunable optical interference filter and/or the order sorting interference filter) could be on another one of the first and second surfaces, the short wave cut interference filter blocking wavelengths in the short and mid wave infrared region including between 1.1 to 5 um as a matter of design preference, wherein the interference filter transmits wavelengths in the operational waveband over any subset of 7.5-13.5 um (similarly design preference) such as the short and mid-wave infrared wavelength band and/or a long-wave infrared wavelength band without the need for a separate focal plane, thereby selectively attenuating narrowband/shortwave in an imaging system applicable to military, optics, and IR technology, and 
further incorporate/combine Johnson Jr. Hendrix et al, and Maryfield et al’s teachings as above so that the short wave cut interference (blocking) filter includes the plurality of layers, wherein at least one of the plurality of layers consists/contains essentially/basically of the first material (silicon) and has the same transmissivity and blocking as the first material in the short and mid wave infrared region and the region of 7.5-13.5 um, 
at least another of the plurality of layers consists/contains essentially/basically of the second material (zinc sulfide) and has the same transmissivity and blocking as the second material in the short and mid wave infrared region and the region of 7.5-13.5 um, and 
at least yet another of the plurality of layers consists/contains essentially/basically of the third material (zinc selenide) and has the same transmissivity and blocking as the third material in the short and mid wave infrared region and the region of 7.5-13.5 um, 
the first to third materials being different from each other, each of the first to third material being one of zinc sulfide (ZnS), silicon (Si), zinc selenide (ZnSe), yttrium fluoride (YFfi), ytterbium fluoride (YbF3), and germanium (Ge), in order to provide increased field of view, and provide an apparatus for filtering electromagnetic radiation that allows the radiation of interest to pass substantially unhindered, block a substantial portion of any undesirable electromagnetic radiation emitted by the source and transmit a relatively substantial portion of the desirable wavelengths of light emitted by the source so that an enhanced image is formed, whereby any combination of layers are capable of achieving such desired physical properties just as long as the optical filter provides/yields the enhanced image.
Regarding claim 2, Blum et al discloses, wherein the imaging lens includes: 
a first optical element (10), the first surface (11) being on the first optical element, and a second optical element (70), the second surface (12) being on the second optical element (10)(paras. [0088], [0070]).
Regarding claim 3, Blum et al discloses an anti-reflection coating on one of the first and second surfaces (para. [0097]). 
Furthermore, since Blum et al discloses the first/second surface and the anti-reflection coating as discussed above and Svec et al teaches the short wave cut interference filter as discussed above, it would have been considered obvious to a person of ordinary skill in the relevant art to realize/recognize, wherein the first surface has the anti-reflection coating thereon and the second surface has the short wave cut interference filter thereon as a matter of design choice/preference for substantially the same reasoning/motivation as discussed above.  
Regarding claim 9, Johnson Jr. in view of Maryfield et al teaches,
wherein at least one of the plurality of layers consists/contains only of the first material (zinc sulfide), at least another of the plurality of layers consists/contains only of the second material (silicon), and at least yet another of the plurality of layers consists/contains only of the third material (zinc selenide), for substantially the same reasons/rational as discussed above (Fig. 2; col. 3, lines 41-60; col. 7, lines 1-14).
Furthermore, since Blum et al discloses the short wave cut interference filter as discussed above, it would have been considered simply obvious to a person of ordinary skill in the relevant art to realize/recognize that the short wave cut interference filter could have a thickness between 3 and 5.5 microns as a matter of design preference/choice. 
Regarding claim 14, Blum et al discloses an imaging lens for use with an operational waveband over any subset of 7.5-13.5 um, the imaging lens comprising: 
a first surface and a second surface, at least one of the first and second surfaces having optical power (Fig. 3, para. [0088]).
            Blum et al does not seem to particularly disclose: 
the first surface and the second surface are silicon;
wherein the first and second surfaces transmit wavelengths in a short and mid wave infrared region including between 1.1 to 5 um, and wavelengths in the operational waveband over any subset of 7.5-13.5 um; and
	        a short wave cut interference (obstructing/blocking) filter on one of the first surface and second surfaces, the short wave cut interference (obstructing/blocking) filter blocking wavelengths in a short and mid wave infrared region including between 1.1 to 5 um, and transmitting wavelengths in the operational waveband over any subset of 7.5-13.5 um, 
the short wave cut interference filter including a plurality of layers,
 wherein at least one of the plurality of layers is the first material, at least another of the plurality of layers is the second material, and at least yet another of the plurality of layers is the third material, the first to third materials being different from each other, each of the first to third material being one of zinc sulfide (ZnS), yttrium fluoride (YFfi, silicon (Si), zinc selenide (ZnSe), ytterbium fluoride (YbF3), and germanium (Ge), 
	      However, Svec et al teaches a tunable optical interference (obstructing/blocking) filter comprising a specific narrow band of frequencies to block those wavelengths, wherein these filters can operate from visible light through short wave infrared bands/region (para. [0013]), and the tunable optical interference (obstructing/blocking) filter blocks light wavelengths in a short wavelengths region, thereby selectively attenuating narrowband in an imaging system (Fig. 3B; paras. [0042]), [0017]).
Furthermore, Miller et al teaches a short wave cut interference (obstructing/blocking) filter (order sorting filter) blocking wavelengths in a short and mid wave infrared region (in a long wave mode) so that the filter transmits wavelengths in the operational waveband such as the short and mid-wave infrared wavelength band and/or a long-wave infrared wavelength band without the need for a separate focal plane (abs.; para. [0015]).
Moreover, Johnson Jr. teaches optical filters comprising filtering (>700 nm)(col. 1, lines 46-48), and an optical filter which is sensitive well into the infrared region of the spectrum, wherein the corresponding spectrum transmitted by the optical filter as a function of wavelength is shown in Fig. 7, wherein the Fig. 7 spectrum graph illustrates blocking wavelengths in a short wave (0-380 nm) and mid wave (480-500 nm and 580-600 nm) (substantially close to a range of 1.1 to 5 um) infrared region (col. 5, lines 60-67; Table 2), wherein the optical filter includes the plurality of layers, 
wherein at least one of the plurality of layers consists/contains essentially/basically of a first material (silicon dioxide) at least another of the plurality of layers consists/contains essentially/basically of a second material (zinc sulfide), and at least yet another of the plurality of layers consists/contains essentially/basically of a third material (zinc selenide), the first to third materials being different from each other, each of the first to third material being one of zinc sulfide (ZnS), yttrium fluoride (YFfi, at least part silicon (Si), zinc selenide (ZnSe), ytterbium fluoride (YbF3), and germanium (Ge), whereby any combination of above layers (transmissive materials) are capable of achieving such desired physical properties just as long as the optical filter provides/yields an enhanced image (Fig. 2; col. 3, lines 41-60; col. 7, lines 1-14).
Moreover, Hendrix et al teaches optical filter and sensor system comprising at least one of a plurality of layers consists/contains essentially/basically of a (first) material (silicon), in order to provide an apparatus for filtering electromagnetic radiation that allows the radiation of interest to pass substantially unhindered (abs.; para. [0011]). 
As an additional support, Maryfield et al teaches an optical receiver comprising an imaging lens consisting/containing essentially/basically of a (first) material (silicon), in order to provide increased field of view (abs.; col. 5, see claim 2).
Moreover, Bickel teaches optical beam splitter comprising coatings employed to reflect/block wavelengths greater than 1 um region in order to enable selective coupling of the beam (col. 5, lines 23-35; col. 1, lines 43-48).
Moreover, Hall teaches optical lens system comprising the lens performance characteristic including 8 to 12 um wavelength band, wherein the lens elements are infrared transmittable, and applicable to military, optics, and IR technology (abs.; col. 5, lines 25-38).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing an imaging lens for use with an operational waveband as taught by Blum et al to incorporate/combine Svec et al, Bickel, Hall, and Miller et al’s teachings as above so that 
Blum et al’s first and second surfaces transmit wavelengths in the short and mid wave infrared region including between 1.1 to 5 um, and wavelengths in the operational waveband over any subset of 7.5-13.5 um, and the short wave cut interference filter (such as the tunable optical interference filter and/or the order sorting interference filter) could be on another one of the first and second surfaces, the short wave cut interference filter blocking wavelengths in the short and mid wave infrared region including between 1.1 to 5 um as a matter of design preference, wherein the interference filter transmits wavelengths in the operational waveband over any subset of 7.5-13.5 um (similarly design preference) such as the short and mid-wave infrared wavelength band and/or a long-wave infrared wavelength band without the need for a separate focal plane, thereby selectively attenuating narrowband/shortwave in an imaging system applicable to military, optics, and IR technology, and further incorporate/combine Johnson Jr., Hendrix et al, and Maryfield et al’s teachings as above so that the short wave cut interference (obstructing/blocking) filter includes the plurality of layers, 
wherein at least one of the plurality of layers consists/contains essentially/basically of the first material (silicon), at least another of the plurality of layers consists/contains essentially/basically of the second material (zinc sulfide), and at least yet another of the plurality of layers consists/contains essentially/basically of the third  material (zinc selenide), the first to third materials being different from each other, each of the first to third material being one of zinc sulfide (ZnS), silicon (Si), zinc selenide (ZnSe), yttrium fluoride (YFfi), ytterbium fluoride (YbF3), and germanium (Ge), in order to provide increased field of view, and provide an apparatus for filtering electromagnetic radiation that allows the radiation of interest to pass substantially unhindered, whereby any combination of layers are capable of achieving such desired physical properties just as long as the optical filter provides/yields an enhanced image.
Regarding claim 11, Blum et al discloses an anti-reflection coating on one of the first and second surfaces (para. [0097]).
The combination of Blum et al, Svec et al, Miller et al, Johnson Jr., Bickel, Hall, and Maryfield et al does not seem to particularly disclose, wherein the anti-reflection coating includes a plurality of layers, wherein a top and bottom layer of the plurality of layers is a same material.
However, Hendrix et al teaches an optical filter and sensor system comprising a plurality of layers including a top (611) and a bottom layer (612) of the plurality of layers, thereby selectively filtering a specific range of wavelengths or bandwidths (abs. Fig. 6; paras. [0050-0055]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing an imaging lens for use with an operational waveband as taught by Blum et al to incorporate/combine Hendrix et al’s teaching as above so that Blum et al’s anti-reflection coating includes a plurality of layers, wherein a top and bottom layer of the plurality of layers could be used as a same material for an obvious design choice/preference, thereby selectively filtering a specific range of wavelengths or bandwidths. 
Regarding claims 12-13, Johnson Jr. teaches optical filters comprising a material that is zinc sulfide, whereby any combination of layers are capable of achieving such desired physical properties just as long as the optical filter (10) provides/yields an enhanced image (abs. Figs. 2-3; col. 7, lines 1-14).
Regarding claim 15, Svec et al teaches a tunable optical filter comprising a specific narrow band of frequencies to block those wavelengths, wherein these filters can operate from visible light through short wave infrared bands/region (para. [0013]), and the tunable optical filter blocking light wavelengths in a short wavelengths region, thereby selectively attenuating narrowband in an imaging system (Fig. 3B, paras. [0042]), [0017]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing an imaging lens for use with an operational waveband as taught by Blum et al to incorporate/combine Svec et al’s teaching as above so that the imaging lens has a transmission of greater than 70% in the operational waveband and less than 1% over a wavelength region between 1.1 and 5 microns as a matter of design choice/preference for substantially the same reasoning/motivation as discussed above.
Regarding claim 41, Blum et al discloses an imaging system for use with an operational waveband over any subset of 7.5-13.5 um, the imaging system comprising:
an imaging lens including a first surface and a second surface, at least one of the first and second surfaces having optical power (Fig. 3, para. [0088]).
Blum et al does not seem to particularly disclose: 
a sensor; 
wherein the first and second surfaces transmit wavelengths in a short and mid wave infrared region including between 1.1 to 5 um, and wavelengths in the operational waveband over any subset of 7.5-13.5 um; and
a short wave cut interference filter on at least one of the first and second surfaces, the short wave cut interference filter blocking wavelengths in the short and mid wave infrared region including between 1.1 to 5 um, and transmitting wavelengths in the operational waveband over any subset of 7.5-13.5 um,
the short wave cut interference filter including a plurality of layers, wherein at least one of the plurality of layers consists/contains essentially/basically of a first material, at least another of the plurality of layers consists/contains essentially/basically of a second material, and at least yet another of the plurality of layers consists/contains essentially/basically of a third material, the first to third materials being different from each other, each of the first to third material being one of zinc sulfide (ZnS), yttrium fluoride (YFfi, silicon (Si), zinc selenide (ZnSe), ytterbium fluoride (YbF3), and germanium (Ge), 
However, Svec et al teaches a tunable optical interference (obstructing/blocking) filter comprising a sensor (8) and a specific narrow band of frequencies to block those wavelengths, wherein these filters can operate from visible light through short wave infrared bands/region (Fig. 6; paras. [0013], [0055]), and the tunable optical interference (obstructing/blocking) filter blocking light wavelengths in a short wavelengths region, thereby selectively attenuating narrowband in an imaging system (Figs. 3B and 6; paras. [0042]), [0017]).
Furthermore, Miller et al teaches a short wave cut interference (obstructing/blocking) filter (order sorting filter) blocking wavelengths in a short and mid wave infrared region (in a long wave mode) so that the filter transmits wavelengths in the operational waveband such as the short and mid-wave infrared wavelength band and/or a long-wave infrared wavelength band without the need for a separate focal plane (abs.; para. [0015]).
Moreover, Johnson Jr. teaches optical filters comprising filtering (>700 nm)(col. 1, lines 46-48), and an optical filter which is sensitive well into the infrared region of the spectrum, wherein the corresponding spectrum transmitted by the optical filter as a function of wavelength is shown in Fig. 7, wherein the Fig. 7 spectrum graph illustrates blocking wavelengths in a short wave (0-380 nm) and mid wave (480-500 nm and 580-600 nm) (substantially close to a range of 1.1 to 5 um) infrared region (col. 5, lines 60-67; Table 2), wherein the optical filter includes the plurality of layers, 
wherein at least one of the plurality of layers consists/contains essentially/basically of a first material (silicon dioxide) at least another of the plurality of layers consists/contains essentially/basically of a second material (zinc sulfide), and at least yet another of the plurality of layers consists/contains essentially/basically of a third material (zinc selenide), the first to third materials being different from each other, each of the first to third material being one of zinc sulfide (ZnS), yttrium fluoride (YFfi, at least part silicon (Si), zinc selenide (ZnSe), ytterbium fluoride (YbF3), and germanium (Ge), whereby any combination of above layers (transmissive materials) are capable of achieving such desired physical properties just as long as the optical filter provides/yields an enhanced image (Fig. 2; col. 3, lines 41-60; col. 7, lines 1-14).
Moreover, Hendrix et al teaches optical filter and sensor system comprising at least one of a plurality of layers consists/contains essentially/basically of a (first) material (silicon), in order to provide an apparatus for filtering electromagnetic radiation that allows the radiation of interest to pass substantially unhindered (abs.; para. [0011]). 
As an additional support, Maryfield et al teaches an optical receiver comprising an imaging lens consisting/containing essentially/basically of a (second) material (silicon), in order to provide increased field of view (abs.; col. 5, see claim 2).
Moreover, Bickel teaches optical beam splitter comprising coatings employed to reflect/block wavelengths greater than 1 um region in order to enable selective coupling of the beam (col. 5, lines 23-35; col. 1, lines 43-48).
Moreover, Hall teaches optical lens system comprising the lens performance characteristic including 8 to 12 um wavelength band, wherein the lens elements are infrared transmittable, and applicable to military, optics, and IR technology (abs.; col. 5, lines 25-38).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing an imaging lens for use with an operational waveband as taught by Blum et al to incorporate/combine Svec et al, Bickel, Hall, and Miller et al’s teachings as above so that 
Blum et al’s first and second surfaces transmit wavelengths in the short and mid wave infrared region including between 1.1 to 5 um, and wavelengths in the operational waveband over any subset of 7.5-13.5 um, and the short wave cut interference filter (such as the tunable optical interference filter and/or the order sorting interference filter) could be on another one of the first and second surfaces, the short wave cut interference filter blocking wavelengths in the short and mid wave infrared region including between 1.1 to 5 um as a matter of design preference, wherein the interference filter transmits wavelengths in the operational waveband over any subset of 7.5-13.5 um (similarly design preference) such as the short and mid-wave infrared wavelength band and/or a long-wave infrared wavelength band without the need for a separate focal plane, thereby selectively attenuating narrowband/shortwave in an imaging system applicable to military, optics, and IR technology, and further incorporate/combine Johnson Jr., Hendrix et al, and Maryfield et al’s teachings as above so that the short wave cut interference (obstructing/blocking) filter includes the plurality of layers, 
wherein at least one of the plurality of layers consists/contains essentially/basically of the first material (silicon), at least another of the plurality of layers consists/contains essentially/basically of the second material (zinc sulfide), and at least yet another of the plurality of layers consists/contains essentially/basically of the third  material (zinc selenide), the first to third materials being different from each other, each of the first to third material being one of zinc sulfide (ZnS), silicon (Si), zinc selenide (ZnSe), yttrium fluoride (YFfi), ytterbium fluoride (YbF3), and germanium (Ge), in order to provide increased field of view, and provide an apparatus for filtering electromagnetic radiation that allows the radiation of interest to pass substantially unhindered, whereby any combination of layers are capable of achieving such desired physical properties just as long as the optical filter provides/yields an enhanced image.

Regarding claim 42, Johnson Jr. in view of Maryfield et al teaches,
wherein at least one of the plurality of layers is the first material (zinc sulfide), at least another of the plurality of layers is the second material (silicon), and at least yet another of the plurality of layers is the third material (zinc selenide), each of the first to third material being one of zinc sulfide (ZnS), silicon (Si), zinc selenide (ZnSe), yttrium fluoride (YFfi), ytterbium fluoride (YbF3), and germanium (Ge), for substantially the same reasons/rational as discussed above (abs. Figs. 2-3; col. 3, lines 41-60; col. 4, lines 50-61; col. 7, lines 1-14).
	Furthermore, Maryfield et al teaches optical receiver comprising the imaging lens including silicon in order to provide increased field of view for substantially the same reason/rational as discussed above (abs.; col. 5, see claim 2).
Regarding claim 44, Blum et al discloses an anti-reflection coating on another of the first and second surfaces (para. [0097]).
Regarding claim 45, Miller et al teaches a short wave cut interference (obstructing/blocking) filter as discussed above.
Furthermore, Svec et al teaches a tunable optical filter comprising a specific narrow band of frequencies to block those wavelengths, wherein these filters can operate from visible light through short wave infrared bands/region (para. [0013]), and the tunable optical filter blocking light wavelengths in a short wavelengths region, thereby selectively attenuating narrowband in an imaging system (Fig. 3B, paras. [0042]), [0017]).
Moreover, Johnson Jr. teaches optical filters comprising a coating surface that is silicon based, whereby any combination of layers/surfaces are capable of achieving such desired physical properties just as long as the optical filter (10) provides/yields an enhanced image (abs. Figs. 2-3; col. 7, lines 1-14).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing an imaging lens for use with an operational waveband as taught by Blum et al to incorporate/combine Svec et al, Miller et al, and Johnson Jr’s teachings as above so that the imaging lens is a silicon lens having the short wave cut interference filter on both surfaces thereof having an average transmittance of over 85% in a wavelength range of 8000 nm to 12500 nm and less than 1% in the overall a wavelength range of 1100 to 2000 nm as a matter of design choice/preference for substantially the same reasoning/motivation as discussed above with respect to claim 1.
Regarding claim 46, the combination of Blum et al, Svec et al, and Miller et al does not seem to particularly disclose, wherein the plurality of layers includes n layers, wherein n is greater than ten. 
However, Hendrix et al teaches an optical filter and sensor system comprising a plurality of layers including at least ten layers (611, 612), thereby selectively filtering a specific range of wavelengths or bandwidths (abs. Fig. 6; paras. [0050-0055]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing an imaging lens for use with an operational waveband as taught by Blum et al to incorporate/combine Hendrix et al’s teaching as above so that the plurality of layers includes n layers, wherein n is greater than ten in order to selectively filter a specific range of wavelengths or bandwidths. 
Regarding claims 47 and 49, Johnson Jr. teaches wherein a first material is zinc sulfide (col. 7, lines 1-14).
Johnson Jr. further teaches that any combination of layers (transmissive materials) are capable of achieving such desired physical properties just as long as the optical filter provides/yields an enhanced image (col. 7, lines 1-14).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing Johnson Jr’s teaching as above to realize/recognize that a first layer of the plurality of layers closest to the at least one surface is not zinc sulfide as a matter of design preference/choice as indicated above just as long as the optical filter provides/yields an enhanced image.
Regarding claim 48, Miller et al teaches the short wave cut interference (obstructing/blocking) filter (order sorting filter) blocking wavelengths in a short and mid wave infrared region (in a long wave mode) as discussed above.
Furthermore, Johnson Jr. teaches optical filters comprising filtering (>700 nm)(col. 1, lines 46-48), and an optical filter which is sensitive well into the infrared region of the spectrum, wherein the corresponding spectrum transmitted by the optical filter as a function of wavelength is shown in Fig. 7, wherein the Fig. 7 spectrum graph illustrates blocking wavelengths in a short wave (0-380 nm) and mid wave (480-500 nm and 580-600 nm) infrared region (col. 5, lines 60-67; Table 2), wherein the optical filter includes the plurality of layers as discussed above, and
wherein the plurality of layers (Layer #) are arranged as specified in Table 1 (col. 5, lines 40-55).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the imaging lens for use with an operational waveband as taught by Blum et al to incorporate/combine Miller et al and Johnson et al’s teachings as above so that the short wave cut interference (obstructing/blocking) filter consists of the plurality of layers (Layer #) arranged as specified in the Table 1 for substantially the same reasonings/motivation as discussed above with respect to claim 41.

8.	Claims 4-5 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Blum et al (2011/0235186 A1), Svec et al (2007/0008455 A1), Miller et al (2004/0257563 A1), Johnson Jr. (5,646,781), Bickel (4,296,995), Hall (5,282,083), Hendrix et al (2014/0014838 A1), and Maryfield et al (2012/0241891 A1) as applied to claim 1 above, and further in view of Towner (2010/0309561 A1).
Regarding claim 4, Blum et al discloses the optical element surface having the anti-reflection coating thereon (para. [0097]).
The combination of Blum et al, Svec et al, Miller et al, Johnson Jr.. Bickel, Hall, Hendrix et al, and Maryfield et al does not seem to particularly disclose, wherein the first optical element includes a third surface, opposite the first surface, the third surface having the anti-reflection coating thereon.
However, Towner teaches scan lens for imaging device comprising, wherein a first optical element (102) includes a third surface (112B), which is opposite a first surface (112A), and a second optical element (104) includes a second surface (114A), which is opposite a fourth surface (114B) in order to at least increase the quality of the images that can be formed, thereby preventing visible artifacts such as banding, distortion, and color variation (paras. [0017-0020]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing an imaging lens for use with an operational waveband as taught by Blum et al to incorporate/combine Towner’s scan lens design as discussed above so that the first optical element includes a third surface, opposite the first surface, and the third surface having the anti-reflection coating thereon in order to at least increase the quality of the images that can be formed, thereby preventing visible artifacts such as banding, distortion, and color variation.
Regarding claim 5, Towner teaches scan lens for imaging device comprising, wherein a second optical element (104) includes a fourth surface (114B), which is opposite a second surface (114A), in order to at least increase the quality of the images that can be formed, thereby preventing visible artifacts such as banding, distortion, and color variation (paras. [0017-0020]).
Furthermore, Svec et al teaches the short wave cut interference filter as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing an imaging lens for use with an operational waveband as taught by Blum et al to incorporate/combine Towner’s scan lens design and Svec et al’s teaching as discussed above so that the second optical element includes a fourth surface, opposite the second surface, the fourth surface having the short wave cut filter thereon for substantially the same reasoning/motivations as discussed above.  

9.	Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blum et al (2011/0235186 A1), Svec et al (2007/0008455 A1), Miller et al (2004/0257563 A1), Johnson Jr. (5,646,781), Bickel (4,296,995), Hall (5,282,083), Hendrix et al (2014/0014838 A1), and Maryfield et al (2012/0241891 A1) as applied to claim 41 above, and further in view of Towner (2010/0309561 A1).
Regarding claim 43, the combination of Blum et al, Svec et al, Miller et al, Johnson Jr., Bickel, Hall, Hendrix et al, and Maryfield et al does not seem to particularly disclose an additional imaging lens that is not silicon.
However, Towner teaches scan lens for imaging device comprising an additional imaging lens (102, 104, 106, 108)(that is not silicon, since Towner doesn’t discuss silicon at all, so that one could assume the additional imaging lens are not made of silicon) in order to at least increase the quality of the images that can be formed, thereby preventing visible artifacts such as banding, distortion, and color variation (Figs. 1A-1B; paras. [0017-0020]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing an imaging lens for use with an operational waveband as taught by Blum et al to incorporate/combine Towner’s scan lens as discussed above so that the additional imaging lens which is not made of silicon, in order to at least increase the quality of the images that can be formed, thereby preventing visible artifacts such as banding, distortion, and color variation. 

Conclusion
10.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	TSUJITA et al (2009/0021739 A1), Imaging apparatus.
B)	Weida et al (2014/0253714 A1), Infrared imaging microscope using tunable laser radiation. 

11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

12.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHAWN S AN/Primary Examiner, Art Unit 2483